PER CURIAM.
Following our reversal of this defendant’s conviction in People v. Parsons, 199 Colo. 421, 610 P.2d 93 (1980), the district attorney’s office sought to reprosecute the defendant. The trial court dismissed the case and its judgment of dismissal is the subject of this appeal by the district attorney. The thrust of this appeal involves a matter which would have been a proper subject for a petition for rehearing under C.A.R. 40, after People v. Parsons, supra, was announced. The People did not include it in a timely petition for rehearing. The district attorney is, therefore, now precluded from raising this matter here.
Appeal dismissed.
ERICKSON, J., does not participate.